 1
 2
 3
 4
 5
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,
                                                              Case No.: 2:15-cv-01743-MMD-NJK
12             Plaintiff(s),
                                                                               Order
13   v.
14   400 ACRES OF LAND, MORE OR LESS,
     SITUATE IN LINCOLN COUNTY, STATE
15   OF NEVADA, et al.,
16             Defendant(s).
17         This matter has been referred to the undersigned to hold a settlement conference. Docket
18 No. 502. The Court SETS a settlement conference to commence at 9:30 a.m. on October 15,
19 2019, in the chambers of the undersigned magistrate judge, fourth floor, Lloyd D. George United
20 States Courthouse, 333 Las Vegas Boulevard South, Las Vegas, Nevada. 1
21         Unless ordered otherwise, the following individual(s) are required to be present in
22 person for the duration of the settlement conference:
23         1.         All counsel of record who will be participating in the trial;
24         2.         All parties appearing pro se;
25         3.         All individual parties;
26
           1
             Any request to change the date of the settlement conference must be made in writing and
27 must be filed within 7 days of the issuance of this order. Such requests must include at least 5
   alternative dates on which all required participants are available to attend the settlement
28 conference.

                                                        1
 1         4.     In the case of non-individual parties, an officer or representative with binding
 2         authority to settle this matter up to the full amount of the claim or last demand made; and
 3         5.     If any party is subject to coverage by an insurance carrier, then a representative of
 4         the insurance carrier with authority to settle this matter up to the full amount of the claim
 5         or last demand. 2
 6 Any request for an exception to the above personal attendance requirements must be filed
 7 and served on all parties within seven (7) days of the issuance of this order. Such a request
 8 will be strictly scrutinized for a showing of compelling justification.
 9                     PREPARATION FOR SETTLEMENT CONFERENCE
10         In preparation for the settlement conference, each party shall submit a confidential
11 settlement conference statement for in camera review. The statement shall contain the following:
12         1.     A brief statement of the nature of the action.
13         2.     The names of the people who will attend the settlement conference.
14         3.     A concise summary of the evidence that supports your theory of the case, including
15         the names of individuals disclosed pursuant to Rule 26(a)(1)(A)(i), the Rule
16         26(a)(1)(A)(iii) computation of damages, and the Rule 26(a)(1)(A)(iv) insurance
17         information. You must provide all information which documents or supports your damages
18         claims. Copies of medical records or treatment records need not be submitted but, rather,
19         shall be provided in a table or summary format.
20         4.     Attachment of any documents or exhibits that are relevant to key factual or legal
21         issues, including selected pages from deposition transcripts or responses to discovery
22         requests.
23         5.      Analysis of the key issues involved in the litigation. The analysis must include a
24         discussion of the strongest points in your case, both legal and factual, and a frank discussion
25         of the weakest points as well. The Court expects you to present a thorough analysis of the
26         key issues and candid evaluation of the merits of your case.
27
           2
             Settlement conferences are closed to the public. Non-parties, including family members,
28 are not permitted to attend.

                                                     2
 1         6.      Identification and explanation of any obstacles to settlement, e.g. medical liens,
 2         statutory caps, or motions pending before the Court.
 3         7.      The history of settlement discussions, if any, which have occurred in this case.
 4         Provide any demands, offers, or offers of judgment that have been made and, if applicable,
 5         the reasons they have been rejected. Attach a copy of all settlement correspondence,
 6         including all written demands or offers and responses thereto.
 7         8.      The initial settlement proposal that will be presented at the settlement conference
 8         with a justification for any monetary amount. The proposal must include any non-
 9         monetary settlement terms that will be presented.
10         The settlement conference statements shall be submitted, in an envelope marked
11 “Confidential,” directly to the undersigned’s box in the Clerk’s Office not later than 3:00 p.m. on
12 October 8, 2019. DO NOT SERVE A COPY ON OPPOSING COUNSEL.
13         The purpose of the settlement statement is to assist the undersigned Magistrate Judge in
14 preparing for and conducting the settlement conference. In order to facilitate a meaningful
15 conference, your utmost candor in responding to all of the above-listed questions is required. The
16 settlement conference statement will remain confidential. If this case does not settle, the
17 settlement conference statement will not be disclosed to the judge who ultimately presides over
18 the trial. Each statement will be securely maintained in my chambers, and will be destroyed
19 following the conference.
20         In addition to the above requirements, the parties and counsel must be substantially
21 prepared to meaningfully participate in the Settlement Conference in good faith.
22         FAILURE TO COMPLY WITH THE REQUIREMENTS SET FORTH IN THIS
23 ORDER WILL SUBJECT THE NON-COMPLIANT PARTY AND/OR COUNSEL TO
24 SANCTIONS UNDER FEDERAL RULE OF CIVIL PROCEDURE 16(f).
25         IT IS SO ORDERED.
26         Dated: September 10, 2019
27                                                                ______________________________
                                                                  Nancy J. Koppe
28                                                                United States Magistrate Judge
                                                    3
